Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1, 5-8 and 29-32 are pending.  Claims 6-7 and 29-32 are the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Priority Documents
	The following priority documents are missing from the file: A translation of the international application, as filed, into the English language.  See 37 C.F.R. § 1.495(c)(1)(i).
	The Office reviewed the documents submitted 04/09/2018, but could not find a document titled or indicative of an English translation of the Japanese priority document.  Only a 37-page specification, and numerous foreign prior art references were filed on 04/09/2018.  Thus, Applicant has not demonstrated fulfillment of this requirement.

Claim Rejections - 35 USC § 112- Indefiniteness - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, 29-30 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
B. “action for pushing down the seal cover” and “action for drawing up the seal 	cover”
The metes and bounds of these phrases in claim 3 are unclear because the specification never clearly explains (a) whether these “actions” are verbs or nouns, and (b) what are these actions.  The specification simply states these phrases (pgs. 11 & 21), but never links them to any particular verb action or noun action.  Furthermore, these are not common phrase sin the art.  A skilled artisan is left to guess what they mean.
C. “high speed”
The metes and bounds of “an action for pushing down the seal cover of the third-A reservoir at high speed” in claim 3 are confusing because “high speed” is a relative phrase with no referent.  In fact, the specification fails to explain what speed are “high.”  A skilled artisan is left to guess what constitutes “high speed” “action for pushing down the seal cover of the third-A reservoir.”
G. “low-concentrated”
The metes and bounds of “low concentrated cells” in claims 6 and 29 are confusing because “low concentrated” is a relative phrase with no referent.  In fact, the specification fails to explain what speed are “low concentrations.”  A skilled artisan is left to guess what constitutes “low concentrated cells.”
I. “increase a collection rate”
The metes and bounds of “increase a collection rate” in claims 6 and 29 are confusing because “increase” is a relative term with no referent.  The claims fails to explain in reference to what the rate is increased.  A skilled artisan is left to guess the benchmark for ‘increasing” a collection rate.
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 02/08/2021 because the specification fails to clearly link “action for pushing down the seal cover” and “action for drawing up the seal cover” to specific structures; “high speed” is not defined with reference to anything; “low-concentrated” is not defined with reference to anything; and “increase a collection rate” is not defined with reference to anything.  Applicants fail to address these facts; thus, the rejections are maintained.

Claim Rejections - 35 USC § 103 - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 29-32 are rejected under 35 U.S.C. § 103 as being unpatentable over TAKEDA (US 2012/0288920), in view of BOHM (US 2007/0065808).
prima facie obvious to one having ordinary skill in the art before the effective filing date to add a seal to the device of TAKEDA and adjust the flow path sizes according to the application with a reasonable expectation of success.
As to claims 6-7 and 29-32, TAKEDA teaches an apparatus comprising a flow path cartridge in which a flow path is formed in a transparent substrate, an illumination unit configured to illuminate particles in a sample liquid flowing through the flow path, a detection unit configured to detect particles of interest by detecting scattered light or fluorescence generated from the particles when the particle is illuminated, and identifying the particle based on its signal intensity, a force generating unit configured to apply a force for changing a flow direction to the particles which flow in the flow path of the cartridge based on the signal from the detection unit, wherein a sample liquid reservoir (sample reservoir) connected to a first flow path: a fourth branched flow path and a fifth branched flow path which are oppositely connected to both sides of the first flow path: a third-A reservoir connected to the fourth branched flow path for delivering a pulse flow thereto: a third-B reservoir connected to the fifth branched flow path for changing a particle course through the pulse flow generated bv the force generating unit, which flows from the fourth branched flow path to a direction of the fifth branched flow path, to sort and collect the particles: and a fourth reservoir connected to a downstream side of the first flow path for reserving particles which are not sorting: are formed on the cartridge; and separating cells using constant air pump in combination with the high speed electromagnetic valve (Abstract and Figs. 1-7).  
As to claim 2, TAKEDA also teaches a constant pressure pump which presumably equalizes air pressure (Abstract, for example).

However, as to deformable seals with external actuators (e.g. rods) to create fluid flow by pressure, these were routine in the microfluidic art, even the cell sorting art, at the time of the invention.  For example, BOHM teaches sorting cells similar to TAKEDA using actuator 26 that pushes down on flexible/deformable membrane seal 72 over reservoir 24 to create pressure to move fluids through channels in the cell sorting microfluidic device (Figs. 1& 7 and paras. 0014-16 & 0044-53). In other words, a skilled artisan would have been motivated to apply familiar pressure pump sealing techniques regularly used in the cell sorting microfluidic art to the pressure pump used for cell sorting in TAKEDA in order to accomplish the same pumping purpose with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute other familiar pressure pump techniques for the pressure pump of TAKEDA with a reasonable expectation of success.
As to flow path dimensions, a skilled artisan would have been motivated to adjust these parameters based on the applications.  For example, TAKEDA provides guidance to adjust the laser size and flow path sizes based on the size of the cells used (paras. 0093-94, 0099-101 and Fig. 1).  Thus, a skilled artisan would have been motivated to adjust the laser and flow path sizes according to the application (e.g. cell size) using the guidance in TAKEDA with a reasonable expectation of success.
prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell sorting microfluidic techniques to the cell sorting microfluidic device of TAKEDA with a reasonable expectation of success.
	Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/08/2021 because it would have been obvious to seal chambers or wells as stated in the claims.  Applicants argue that in BOHM “the particles are introduced into the microfluidic cell from the outside and discharged to the outside, as shown in FIG. 1 above” so that “the microfluidic cell of Bohm is not a closed system, unlike the present invention.”  However, the claims do not require a completely closed system.  Instead, the claims state “each reservoir is covered by a seal cover.”  Only the reservoirs are covers.  This is taught by TAKEDA and BOHM which explain and show covered/sealed wells/reservoirs/chambers.  Even more, the cells for the method on the chip have to originate from off the chip, thus requiring any sorting of cells requires “particles are introduced into the microfluidic cell from the outside.”  Finally, BOHM and TAKEDA demonstrate deformable/sealed wells/reservoirs/chambers for the very same method as claimed using “constant air pump in combination with a high speed electromagnetic valve” (see TAKEDA, Abstract and paras. 0019-27).  Thus, the rejections are maintained because it was obvious to use seals/covers over wells/reservoirs/chambers of TAKEDA to prevent contamination, and allow use of “constant air pump in combination with a high speed electromagnetic valve.”

Double Patenting- Obvious Type - Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 6-7 and 29-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims of the following: US 8,248,604; US 8,951,474; US 9,945,769; US 10,267,721; US 10,101,261; US 10,222,317; US 10,648,899; US 10,724,938; US 16/333,528; US 15/954,222, in view of TAKEDA and BOHM.  
The conflicting claims teach the same apparatus and method for using it as the instant claims, except for the claimed flexible seal with actuator, and specific flow path and laser sizes.  
However, as to deformable seals with external actuators (e.g. rods) to create fluid flow by pressure, these were routine in the microfluidic art, even the cell sorting art, at the time of the invention.  For example, BOHM teaches sorting cells similar to TAKEDA using actuator 26 that pushes down on flexible/deformable membrane seal 72 over reservoir 24 to create pressure to move fluids through channels in the cell sorting microfluidic device (Figs. 1& 7 and paras. 0014-16 & 0044-53). In other words, a skilled artisan would have been motivated to apply familiar pressure pump sealing techniques regularly used in the cell sorting microfluidic art to the pressure pump used for cell sorting in the conflicting claims in order to accomplish the same pumping purpose with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute other familiar pressure pump techniques for the pressure pump of the conflicting claims with a reasonable expectation of success.
As to flow path dimensions, a skilled artisan would have been motivated to adjust these parameters based on the applications.  For example, TAKEDA provides guidance 
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar cell sorting microfluidic techniques to the cell sorting microfluidic device and methods of the conflicting claims with a reasonable expectation of success.
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 02/08/2021 because only “objections or requirements as to form not necessary to further consideration of the claims” may be held in abeyance.  MPEP § 714.02.  Thus, the obvious-type double patenting rejections are maintained.

New Grounds Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A. Antecedent Bases

A. “high speed electromagnetic valve”
The metes and bounds of “high speed electromagnetic valve” in claim 3 are confusing because “high speed” is a relative phrase with no referent.  In fact, the specification fails to explain what speed are “high,” much less what structures constitute a “high speed electromagnetic valve” compared to any other valve.  A skilled artisan is left to guess the metes and bounds of “high speed electromagnetic valve.”
C. “a unit which equalizes air pressure . . .”
The metes and bounds of this phrase are unclear because this is a means-plus-function phrase (nonce term “unit” followed by only functional language), and the specification fails to clearly link this “unit” to specific structures.  Thus, the Office is unclear what structures constitute “a unit which equalizes air pressure . . . .”
D. “a sorting unit configured to . . .”
The metes and bounds of this phrase are unclear because this is a means-plus-function phrase (nonce term “unit” followed by only functional language), and the specification fails to clearly link this “unit” to specific structures.  Thus, the Office is unclear what structures constitute “a sorting unit configured to . . . .”

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/AARON A PRIEST/Primary Examiner, Art Unit 1637